United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
STANDARDS ADMINISTRATION, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1885
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2009 appellant filed a timely appeal from an April 2, 2009 decision of the
Office of Workers’ Compensation Programs that affirmed the denial of her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed an
occupational disease due to factors of her federal employment.

FACTUAL HISTORY
This case has previously been before the Board.1 In an August 14, 2008 decision, the
Board affirmed Office decisions of February 23, June 29 and October 11, 2007, finding that
appellant did not establish that she sustained an occupational disease while in the performance of
duty. The facts of the case are set forth in the Board’s prior decision and are incorporated herein
by reference.
Following the Office’s October 11, 2007 decision, appellant submitted an August 27,
2007 attending physician’s report from Dr. Alamelu Murugappan, a Board-certified neurologist.
Dr. Murugappan noted treating appellant for bilateral carpal tunnel syndrome. Appellant
reported no history of injury but indicated that she experienced neck pain and pain in both hands
since 2005 while at work. Dr. Murugappan diagnosed bilateral carpal tunnel syndrome, C4-5
disc protrusions and a ganglion cyst on the right hand. He noted with a checkmark “yes” that
appellant’s condition was caused by her employment activity and indicated that repetitive
movements of the hands aggravated and precipitated her conditions.2
On December 29, 2008 appellant requested reconsideration and submitted the
December 12, 2008 report of Dr. Diana Roque, an attending Board-certified internist, who noted
that she had treated appellant for over 10 years and stated that appellant’s bilateral carpal tunnel
syndrome and cervical spondylosis began in 2001 and was aggravated by her work duties which
included repetitive use of the upper extremities, lifting and carrying. Dr. Roque based her
opinion on an October 16, 2007 magnetic resonance imaging (MRI) scan of the left wrist which
revealed degenerative and repetitive trauma changes and an MRI scan of the cervical spine
which revealed moderate osteoarthritis, but no evidence of trauma. She noted that appellant was
involved in a nonwork-related motor vehicle accident in 2004, but advised that this incident did
not cause her cervical spondylosis or carpal tunnel syndrome because her symptoms predated the
accident and the MRI scans did not reveal an onset of new trauma. Dr. Roque opined that the
fast progression of appellant’s carpal tunnel syndrome was indicative of the degree of stress on
her neck and hands due to her work duties. She identified appellant’s work activities of lifting
and carrying heavy files, repetitive use of her hands typing, keying and making computer data
entries as having caused bilateral carpal tunnel syndrome and aggravating the cervical
spondylosis, which were permanent conditions and worsening.3
In a December 15, 2008 report Dr. Donna Saatman, a Board-certified neurologist, noted
that she treated appellant since July 2005. She performed a right carpal tunnel release on
January 9, 2006, and a left wrist release and C5-6 anterior cervical discectomy and fusion on
December 6, 2006. Dr. Saatman reviewed her treatment records and advised that, to a
reasonable degree of medical certainty, appellant’s cervical spine and carpal tunnel conditions
1

Docket No. 08-472 (issued August 14, 2008). On November 29, 2005 appellant, then a 49-year-old wage and
hour compliance specialist, filed an occupational disease claim alleging carpal tunnel syndrome, arthritis and a low
back condition from performing repetitive duties at work. She did not stop work.
2

The Board has held that physician’s opinion which consists of a checkmark on a form medical report is of
diminished probative value. See Sedi L. Graham, 57 ECAB 494 (2006).
3

Appellant previously submitted a job description of her duties as a wage and hour compliance specialist.

2

were caused or exacerbated by her occupational duties. Appellant had a five-year history of
cervical and wrist symptoms before Dr. Saatman treated her. Dr. Saatman stated that appellant
experienced pain after working eight hours a day, repetitively using her hands, driving, carrying
a briefcase or using a phone. She reported the onset of appellant’s cervical and bilateral
extremity complaints while she was performing her office duties. Dr. Saatman advised that
appellant’s 2004 motor vehicle accident temporarily exacerbated her preexisting cervical
condition and opined that appellant’s occupational duties beginning in 2000 caused a permanent
aggravation of appellant’s condition.
In an April 2, 2009 decision, the Office denied modification of its October 11, 2007
decision on the grounds that medical evidence of record was insufficient to establish that
appellant’s cervical or bilateral carpal tunnel conditions were caused or worsened by her
accepted work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5

4

Gary J. Watling, 52 ECAB 357 (2001).

5

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is not disputed that appellant’s duties as a wage and hour compliance specialist
included repetitive activities using her hands including typing, keyboarding, transcribing and
sitting for long periods of time. The Office denied her claim finding that the medical evidence
submitted from her attending physicians provided insufficient medical rationale in support of
their stated opinions on causal relation. The Board finds that the case is not in posture for
decision.
In the prior appeal, the Board noted deficiencies in the medical reports from Dr. Roque
and Dr. Saatman. The Board noted that the opinion of Dr. Saatman was speculative in nature as
to the cause of appellant’s cervical and carpal tunnel conditions. On December 15, 2008 she
provided an addendum report addressing her treatment of appellant since 2005. Dr. Saatman
discussed the surgeries performed and concluded to a reasonable degree of medical certainty that
appellant’s cervical condition at C5-6 and bilateral carpal tunnel was caused or exacerbated by
her duties at work. She provided a description of the duties performed by appellant and
addressed the nonemployment-related automobile accident of 2004 as causing an exacerbation of
appellant’s preexisting pathology. Dr. Saatman concluded that appellant’s work duties since
2000 had resulted in a permanent aggravation to her cervical spine and both wrists.
Dr. Roque also reviewed her treatment of appellant since 2001 for bilateral carpal tunnel
and cervical spondylosis. She reiterated that appellant’s symptoms preexisted the 2004 motor
vehicle accident and that an MRI scan performed two months following the accident showed
already moderate osteoarthritis with no evidence of trauma to the cervical spine. Dr. Roque
attributed appellant’s condition on diagnostic testing to degeneration from repetitive activities at
work rather than the motor vehicle accident. She attributed the fast progression of appellant’s
conditions to the stress on her neck and hands at work and the duties she performed. Dr. Roque
noted that appellant continued to perform the same work activities. She characterized the nature
of appellant’s condition as permanent and described the nature of the work performed.
Dr. Roque noted that she incorporated her prior reports and that her opinion was made to a
reasonable degree of medical certainty.
The Board notes that appellant has submitted medical evidence from two attending
physicians that cure deficiencies noted in their prior reports of record. Both physicians advised
that to a reasonable degree of medical certainty appellant’s work duties of lifting files, keying
and typing and data entry caused or exacerbated her cervical spondylosis and bilateral carpal
tunnel condition. The nature of the relationship was described as an aggravation of her
conditions, which both physicians stated was permanent. Both physicians addressed the history
of treatment, with Dr. Roque noting symptoms of the claimed conditions since 2001 and
Dr. Saatman addressing treatment of appellant since 2005 and the surgeries performed. Both
physicians addressed the 2004 nonemployment-related automobile accident and advised that it
caused a temporary exacerbation of appellant’s preexisting conditions. The Board finds that
appellant has submitted sufficient medical evidence to support further development of the claim.6
The case will be remanded to the Office to refer appellant for examination by a second opinion
6

See Phillip L. Barnes, 55 ECAB 426 (2004); John J. Carlone, 41 ECAB 354 (1989).

4

specialist and opinion on whether her claimed cervical and bilateral wrist conditions were caused
or aggravated by her work as a wage and hour compliance specialist. The Office should prepare
a statement of accepted facts that sets forth the nature and extent of appellant’s accepted work
duties. After such further development as necessary, it should issue an appropriate decision on
her claim for compensation.
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant
developed an occupational disease condition due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
action in conformance with this decision.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

